Opinion issued October 20, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00722-CV
                            ———————————
   IN RE IRVIN RICHARDSON AND WANDA RICHARDSON, Relators


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Irvin Richardson and Wanda Richardson (collectively, the

“Richardsons”), filed a petition for a writ of mandamus challenging the trial court’s

September 21, 2022 order denying their “Motion to Compel Deposition of Corporate

Representative” of real party in interest, Allstate Fire and Casualty Insurance

Company. In their mandamus petition, the Richardsons asserted that the trial court’s

“order denying the motion to compel deposition was in error” and requested that this

Court “order the trial court to vacate its September 21, 2022 [o]rder” and order the
trial court to allow them “to take the deposition” of the corporate representative of

Allstate Fire and Casualty Insurance Company.1

      We deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Goodman, Countiss, and Farris.




1
      The underlying case is Irvin Richardson and Wanda Richardson v. Allstate Fire and
      Casualty Insurance Company, Cause Number 2019-39213, in the 269th District
      Court of Harris County, Texas, the Honorable Cory Sepolio presiding.

                                          2